The complaint upon which the information is predicated, states that the affiant "has good reason to believe, and does believe," the defendant committed the offense charged.
It is urged that this does not sufficiently charge that an offense has been committed. The point is not well taken. Brown v. The State, 11 Texas Cr. App., 451; Clark v. The State, 23 Texas Cr. App., 260.
In repeating the name of George Manes, the alleged assaulted party, the name George is written Georg, omitting the final letter e from the termination of the name, and this is made a ground of the motion to quash. The court did not err in overruling the motion. The names are idem sonans.
In the absence of the testimony and bills of exceptions, we are unable to review the remaining questions suggested.
As presented to us, we find no error requiring a reversal of the judgment, and it is therefore affirmed.
Affirmed.
Judges all present and concurring. *Page 595